 In the Matter of EBERHART-CONWAY COMPANY, EMPLOYERandRETAIL,WHOLESALE & DEPARTMENT STORE UNION, CIO, PETITIONERCase No. 10-RC-513.Decided June 8, 1949DECISIONANDORDERUpon an amended petition duly filed, a hearing was held beforeLeroy W. C. Mather, hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer, a Georgia corporation, is engaged in Atlanta,Georgia, in the manufacture of dental restoratory devices for membersof the dental profession.During the year 1948, the Employer pur-chased supplies, raw materials, and equipment valued in excess of$25,000, of which approximately 33 percent was purchased outsidethe State of Georgia.During the same period the Employer soldproducts valued in excess of $100,000, of which approximately 50percent was shipped to points outside the State of Georgia.The Employer does not admit that it is engaged in commerce withinthe meaning of the Act.While we do not find that operations of theEmployer are unrelated to commerce, we are of the opinion that toassert jurisdiction in this case would not effectuate the policies of theAct.'-Accordingly, we shall dismiss the petition.ORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in this case, the National Labor Relations Board hereby ordersthat the petition herein be, and it hereby is, dismissed.3Matterof Ray-Lyon Co. Inc,83 N L. R B 487, andcase cited therein.84 N. L. R. B., No. 4.24